IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30174
                         Summary Calendar



CLIFFORD DOLEMAN,

                                         Respondent-Appellee,

versus

BURL CAIN, Warden,
Louisiana State Penitentiary,

                                         Petitioner-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 99-CV-1219-I
                        - - - - - - - - - -
                          December 21, 2000
Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Appellant appeals from the district court’s order granting

federal habeas relief to Clifford Doleman, Louisiana prisoner

# 92214, with respect to Doleman’s claim that he was denied due

process when the state courts denied his request for a free

transcript of his first trial.   Appellant argues that the

district court erred in holding that the pretrial transcripts of

some of the trial witnesses, the investigative reports, the

duplicative testimony, and the presence of the same counsel at



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30174
                                 -2-

both trials were an inadequate alternative to the transcript of

the first trial.

     The State must provide an indigent defendant with a

transcript of prior proceedings when that transcript is needed

for an effective defense.   Britt v. North Carolina, 404 U.S. 226,

227 (1971); United States v. Pulido, 879 F.2d 1255, 1257 (5th

Cir. 1989).   Appellant does not contest the district court’s

finding that the state appellate court’s decision requiring a

showing of substantial prejudice was contrary to clearly

established federal law as determined by the Supreme Court.     The

transcript was available and could have been furnished to

Doleman.   The alternatives suggested by Appellant are not the

functional equivalent of the transcript.   See Britt, 404 U.S. at

229 n.4 (citing Long v. District Ct. of Iowa, 385 U.S. 192, 194-

95 (1966)); Tague v. Puckett, 874 F.2d 1013, 1015 (5th Cir.

1989).   Accordingly, because the state court’s decision is

contrary to, or involved an unreasonable application of, clearly

established federal law, as determined by the Supreme Court of

the United States, the judgment of the district court granting

federal habeas relief is AFFIRMED.   See 28 U.S.C. § 2254(d)(1).

     Doleman’s motion to expedite the appeal is GRANTED.